Exhibit 10.49
FIRST AMENDMENT TO LEASE
I. PARTIES AND DATE.
     This First Amendment to Lease (the “Amendment”) dated November 12, 2008, is
by and between THE IRVINE COMPANY LLC, a Delaware limited liability company, as
successor-in-interest to Irvine Commercial Property Company LLC, a Delaware
limited liability company (“Landlord”), and BROADCOM CORPORATION, a California
corporation (“Tenant”).
II. RECITALS.
     On October 31, 2007, Landlord and Tenant entered into a lease (“Lease”) for
space in a building located at 5211 California, Irvine, California (the “5211
California Premises”).
     Landlord and Tenant each desire to modify the Lease to add approximately
53,840 rentable square feet of space consisting of all of the rentable square
footage of the building located at 5241 California, Irvine, California, which
space is more particularly described on EXHIBIT A attached to this Amendment and
herein referred to as the “5241 California Premises”, to adjust the Basic Rent
and make such other modifications as are set forth in “III, MODIFICATIONS” next
below.
III. MODIFICATIONS.
     A. Building. All references to the “Building” in the Lease shall be amended
to refer to the two (2) buildings located at 5211 California (the “5211
California Building”) and at 5241 California (the “5241 California Building”),
Irvine, California, either collectively or individually as the context may
reasonably require.
     B. Premises. From and after the “Commencement Date for the 5241 California
Premises” (as hereinafter defined), the 5211 California Premises together with
the 5241 California Premises shall collectively constitute the “Premises” under
the Lease.
     C. Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:
1. Effective as of the Commencement Date for the 5241 California Premises,
Item I shall be deleted in its entirety and substituted therefor shall be the
following:
“1. Premises: The Premises are more particularly described in Section 2.1.

Address of Buildings: 5211 California and 5241 California, Irvine, CA”
2. Item 4 is hereby amended by adding the following:
“Commencement Date for the 5241 California Premises” shall mean the earlier to
occur of: (a) the date Tenant commences its normal business within the 5241
California Premises, or (b) the first business day of the week (but not sooner
than January 1, 2010) following Tenant’s receipt of a factually correct notice
that the “Tenant Improvements” (as defined in the Work Letter attached as
EXHIBIT X to this Amendment) are substantially completed, provided that the 5241
California Premises shall not be tendered to Tenant until all approvals by
relevant governmental authorities of the Tenant Improvements which are required
for occupancy of the 5241 California Premises have been obtained (as evidenced
by written approval thereof in accordance with the building permits issued for
the Tenant Improvements or issuance of a temporary or final certificate of
occupancy for the Premises), or (c) January 1, 2010; provided, however, that:
(i) the occurrence of the Commencement Date for the 5241 California Premises
pursuant to this subsection (c) shall be extended, on a day-for-day basis, in
the event and for

1



--------------------------------------------------------------------------------



 



each day that the substantial completion of the Tenant Improvements is delayed
beyond January 1,2010 due to (x) a “Landlord Delay” (as defined in the Work
Letter attached as EXHIBIT X to this Amendment), or (y) any fire, flood,
earthquake or other casualty (collectively (“X EVENTS”). In addition, if the
Commencement Date has already occurred pursuant to said subsection (c), then, to
the extent that there has been a delay in the substantial completion of the
Tenant Improvements as a result of X EVENTS, Tenant shall receive one day of the
Rent abatement for each day that substantial completion of the Tenant
Improvements was in fact so delayed.
3. Item 6 is hereby amended by adding the following:
“Basic Rent for the 5241 California Premises: Commencing on the Commencement
Date for the 5241 California Premises, the Basic Rent for the 5241 California
Premises shall be Ninety Nine Thousand Six Hundred Four Dollars ($99,604.00) per
month, based on $1.85 per rentable square foot.
Commencing on the first (1st) anniversary of the Commencement Date, the Basic
Rent for the 5241 California Premises shall be One Hundred Four Thousand Nine
Hundred Eighty-Eight Dollars ($104,988.00) per month, based on $1.95 per
rentable square foot.
Commencing on the second (2nd) anniversary of the Commencement Date, the Basic
Rent for the 5241 California Premises shall be One Hundred Ten Thousand Three
Hundred Seventy-Two Dollars ($110,372.00) per month, based on $2.05 per rentable
square foot.
Commencing on the third (3rd) anniversary of the Commencement Date, the Basic
Rent for the 5241 California Premises shall be 5241 California Premises shall be
One Hundred Fifteen Thousand Seven Hundred Fifty-Six Dollars ($115,756.00) per
month, based on $2.15 per rentable square foot.
Commencing on the fourth (4th) anniversary of the Commencement Date, the Basic
Rent for the 5241 California Premises shall be One Hundred Twenty One Thousand
One Hundred Forty Dollars ($121,140.00) per month, based on $2.25 per rentable
square foot.
Commencing on the fifth (5th) anniversary of the Commencement Date, the Basic
Rent for the 5241 California Premises shall be One Hundred Twenty-Six Thousand
Five Hundred Twenty-Four Dollars ($126,524.00) per month, based on $2.35 per
rentable square foot.
Commencing on the sixth (6th) anniversary of the Commencement Date, the Basic
Rent for the 5241 California Premises shall be One Hundred Thirty One Thousand
Nine Hundred Eight Dollars ($131,908,00) per month, based on $2.45 per rentable
square foot.
Commencing on the seventh (7th) anniversary of the Commencement Date, the Basic
Rent for the 5241 California Premises shall be One Hundred Thirty Seven Thousand
Two Hundred Ninety-Two Dollars ($137,292.00) per month, based on $2.55 per
rentable square foot.”
4. Effective as of the Commencement Date for the 5241 California Premises,
Item 8 shall be deleted in its entirety and substituted therefor shall be the
following:
“8. Floor Area of Premises: Approximately 117,280 rentable square feet,
comprised of the following:
5211 California Premises — approximately 63,440 rentable square feet
5241 California Premises — approximately 53,840 rentable square feet”

2



--------------------------------------------------------------------------------



 



5. Effective as of the Commencement Date for the 5241 California Premises,
Item 15 shall be deleted in its entirety and substituted therefor shall be the
following:
“9. Vehicle Parking Spaces: Four Hundred Forty-Eight (448)”
     D. Condition of 5241 California Building. The warranty on the part of
Landlord contained in Section 2.4 of the Lease shall be applicable and binding
on Landlord as to the 5241 California Building as of the Commencement Date for
the 5241 California Premises. Provided Tenant shall notify Landlord of a
non-compliance with such warranty obligation on or before sixty (60) days
following the later to occur of (i) the Commencement Date for the 5241
California Premises, or (ii) the date Tenant commences its business operations
from the 5241 California Premises, then Landlord shall promptly after receipt of
written notice from Tenant setting forth the nature and extent of such
non-compliance, rectify same at Landlord’s cost and expense.
     E. Signage. The first sentence of Section 5.2 of the Lease, entitled
“Signs”, is hereby deleted in its entirety and substituted therefor shall be the
following two sentences:
“Provided Tenant continues to lease the entire 5211 California Building, Tenant
shall have the exclusive right to either: (i) one (1) exterior “eye brow” and
one (1) exterior “building top” signs on the 5211 California Building, or
(ii) two (2) exterior “building top” signs on the 5211 California Building, in
either event for Tenant’s name and graphics to the extent permitted by the
Signage Criteria (defined below). Provided Tenant continues to lease the entire
5241 California Building, Tenant shall have the exclusive right to either:
(a) one (1) exterior “eye brow” and one (1) exterior “building top” signs on the
5241 California Building, or (b) two (2) exterior “building top” signs on the
5241 California Building, in either event for Tenant’s name and graphics to the
extent permitted by the Signage Criteria (defined below).”
     F. License for Generator. The reference in the first sentence of
Section 6.6 of the Lease, entitled “License for Generator” to “one (1) generator
for the Building” is hereby revised to “one (1) generator for each of the 5211
California Building and the 5241 California Building”.
     G. Communications Equipment. Section 7.6 of the Lease, entitled
“Communications
Equipment” is hereby amended to provide Tenant the license to install, maintain
and operate an antenna on each of the 5211 California Building and the 5241
California Building pursuant to the provisions of said Section 7.6.
     H. Broker’s Commission. Article XVIII of the Lease is amended to provide
that the parties recognize the following parties as the brokers who negotiated
this Amendment, and agree that Landlord shall be responsible for payment of
brokerage commissions to such brokers: Irvine Realty Company (“Landlord’s
Broker”) and Real Tech, Inc. (“Tenant’s Broker”). It is understood and agreed
that Landlord’s Broker represents only Landlord in connection with the execution
of this Amendment and that Tenant’s Broker represents only Tenant. The warranty
and indemnity provisions of Article XVIII of the Lease, as amended hereby, shall
be binding and enforceable in connection with the negotiation of this Amendment.
     I. Tenant Improvements. Landlord hereby agrees to complete the Tenant
Improvements for the 5241 California Premises in accordance with the provisions
of Exhibit X, Work Letter, attached hereto.
     J. Contingency. Tenant understands and agrees that the effectiveness of
this Amendment is contingent upon the mutual execution of a lease surrender and
termination agreement (“LS&TA”)for the 5241 California Premises between Landlord
and Skyworks Solutions, Inc., a Delaware corporation (“Skyworks”), the current
tenant in possession of the first floor of the 5241 California Premises.
Landlord may terminate this Amendment at any time by written notice to Tenant in
the event that LS&TA has not been fully executed, provided that Landlord agrees
(for the benefit solely of Tenant) that Landlord shall execute the LS&TA in the
form and with the content of the LS&TA forwarded to Skyworks for execution on
November 3,2008 if Skyworks executes and returns same to Landlord by
December 15,2008. Subject to the foregoing, if the LS&TA is not fully executed
by December 15, 2008 (with Landlord providing notice to Tenant by December 22,
2008 that the

3



--------------------------------------------------------------------------------



 



LS&TA has been fully executed), then this Amendment may thereafter be terminated
by Tenant upon Tenant providing written notice of termination to Landlord on or
before January 28,2009 (provided that, to be effective, such notice of
termination must be sent prior to any written notice from Landlord to Tenant
that the LS&TA has been fully executed).
     K. Representation and Warranty. Landlord agrees that the representation and
warranty contained in Section 13.2 of the Lease applies to the 5241 California
Premises.
     L. Assignment Rights. The following provisions are hereby added as
Section 9.7 of the Lease:
“SECTION 9.7 Assignment Rights. In the event Tenant desires to assign this
Lease, as amended, to an assignee which only wants to accept an assignment as to
the 5241 California Premises or as to the 5211 California Premises, but not as
to the entire Premises, then upon Tenant’s written request delivered to Landlord
at the time of the request for Landlord’s consent to such assignment, Landlord
shall also, if it grants its consent to such assignment, prepare two separate
leases, one for each of the 5211 California Premises and for the 5241 California
Premises, incorporating the relevant portions of the Lease so that the rights
and obligations of Landlord and Tenant are properly allocated so that the
original Lease, as hereby amended, is resurrected and a new lease is created for
the 5241 California Premises basically incorporating the terms and conditions of
the original Lease, as hereby amended, but changing them as appropriate to be
limited to the 5241 California Premises as to the terms that apply to the 5241
California Premises. Tenant’s rights under this Section 9.7 are subject to
Landlord’s right to consent to any such proposed assignee as provided in
Section 9.1 of the Lease, the rights and obligations of the parties under
Sections 9.1 (c) and 9.1 (d) of the Lease, and the provisions of Section 9.2 of
the Lease. Tenant shall reimburse Landlord for all of its legal fees in
preparing such new leases, which can be on an estimated basis if done “in-house”
and Tenant shall pay Landlord for such legal fees as estimated in good faith by
Landlord.
IV. GENERAL.
     A. Effect of Amendments. The Lease shall remain in full force and effect
except to the
extent that it is modified by this Amendment.
     B. Entire Agreement. This Amendment embodies the entire understanding
between Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.
     C. Counterparts. If this Amendment is executed in counterparts, each is
hereby declared to be an original; all, however, shall constitute but one and
the same amendment. In any action or proceeding, any photographic, photostatic,
or other copy of this Amendment may be introduced into evidence without
foundation.
     D. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.
     E. Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, each individual
executing this Amendment for the corporation or partnership represents that he
or she is duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.

4



--------------------------------------------------------------------------------



 



V. EXECUTION.
     Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.

     
LANDLORD:
  TENANT:
 
   
THE IRVINE COMPANY LLC
  BROADCOM CORPORATION,
a Delaware limited liability company
  a California corporation

                     
By
  /s/ Richard I. Gilchrist       By   /s/ Ken Venner    
 
 
 
Richard I. Gilchrist
President, Investment Properties Group       Name
Title  
 
Ken Venner
 
SVP, Corporate Services and CIO
 
Broadcom Corporation      
 
                   
By
  /s/ E. Valjean Wheeler
 
      By   /s/ Scott Mc Gregor
 
   
 
  E. Valjean Wheeler
President, Office Properties       Name
Title   Scott Mc Gregor
 
President, & CEO    
 
             
 
   
 
  (STAMP) [a50623a5062301.gif]          
 
   

5